DETAILED ACTION
This Office action is in response to an RCE submitted on February 26, 2021.
Claims 1-14 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 26, 2021 and March 4, 2021 were filed before the mailing of a first office action after filing of a request for continued examination under 37 CFR 1.114. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimers filed on June 30, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,075,231, No. 10,079,636, and No. 10,313,000 have been reviewed and is accepted.  The terminal disclaimers have been recorded.

Response to Arguments
Applicant’s arguments, see pg. 5, filed June 30, 2020, with respect to nonstatutory double patenting rejection of claims 1-14 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-14 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
An apparatus for providing communications between a plurality of access nodes and a plurality of user terminals, the plurality of access nodes geographically distributed over an access node coverage area and the plurality of user terminals geographically distributed over a user coverage area, the apparatus comprising: 
means for receiving a plurality of first forward composite uplink signals and a plurality of second forward composite uplink signals, wherein each of the plurality of first forward composite uplink signals is a superposition of a first plurality of forward uplink signals transmitted by the plurality of access nodes over a first frequency range and each of the plurality of second forward composite uplink signals is a superposition of a second plurality of forward uplink signals transmitted by the plurality of access nodes over a second frequency range, and wherein the second frequency range is non-overlapping with the first frequency range; 
means for generating a plurality of forward downlink signals, each of the plurality of forward downlink signals generated from one of the plurality of first forward composite uplink signals or the plurality of second forward composite uplink signals; and 
means for transmitting the plurality of forward downlink signals to the plurality of user terminals over a third frequency range.
Mendelsohn et al. (US 2014/0065950 A1, “Mendelsohn”) discloses a satellite 105 receiving signals from user terminals 110 via feeds 215a-1 . . . 215g-1 (see FIG. 4) and generating signals for transmission (see FIG. 1, 4). 
Chan (US 2016/0277990 A1) discloses receiving signals over a first frequency range a1/b1 and transmitting signals over a second frequency range A (see FIG. 5 and ¶ 60). Chan also discloses receiving signals over a third frequency range a3/b3 and transmitting signals over the second frequency range A (see FIG. 5 and ¶ 60). 
However, the prior arts of record do not disclose, alone or in combination, means for receiving a plurality of first forward composite uplink signals and a plurality of second forward composite uplink signals, wherein each of the plurality of first forward composite uplink signals is a superposition of a first plurality of forward uplink signals transmitted by the plurality of access nodes over a first frequency range and each of the plurality of second forward composite uplink signals is a superposition of a second plurality of forward uplink signals transmitted by the plurality of access nodes over a second frequency range, and wherein the second frequency range is non-overlapping with the first frequency range.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-7 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claim 8, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
An apparatus for providing communications between a plurality of access nodes and a plurality of user terminals, the plurality of access nodes geographically distributed over an access node coverage area and the plurality of user terminals geographically distributed over a user coverage area, the apparatus comprising: 
means for receiving a plurality of return composite uplink signals over a first frequency range, wherein the plurality of return composite uplink signals is a superposition of a plurality of return uplink signals transmitted by user terminals of the plurality of user terminals within a plurality of user beam coverage areas; 
means for generating a plurality of first return composite downlink signals and a plurality of second return composite downlink signals, wherein each of the first plurality of return composite downlink signals is generated from one of the plurality of return composite uplink signals and each of the plurality of second return composite downlink signals is generated from one of the plurality of return composite uplink signals; and 
means for transmitting the plurality of first return composite downlink signals over a second frequency range and the plurality of second return composite downlink signals over a 
Mendelsohn et al. (US 2014/0065950 A1, “Mendelsohn”) discloses a satellite 105 receiving signals from user terminals 110 via feeds 215a-1 . . . 215g-1 (see FIG. 4) and generating signals for transmission (see FIG. 1, 4). 
Chan (US 2016/0277990 A1) discloses receiving signals over a first frequency range a1/b1 and transmitting signals over a second frequency range A (see FIG. 5 and ¶ 60). Chan also discloses receiving signals over a third frequency range a3/b3 and transmitting signals over the second frequency range A (see FIG. 5 and ¶ 60). 
However, the prior arts of record do not disclose, alone or in combination, means for receiving a plurality of return composite uplink signals over a first frequency range, wherein the plurality of return composite uplink signals is a superposition of a plurality of return uplink signals transmitted by user terminals of the plurality of user terminals within a plurality of user beam coverage areas.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 9-14 are also allowed since they are depended upon allowed base claims as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474